                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OKLAHOMA


ADAM COX and KIMBERLY COX,                    )
                                              )
                       Plaintiffs,            )
                                              )
vs.                                           )       Case No. 18-cv-117-CVE-JFJ
                                              )
SWIFT TRANSPORTATION CO. OF                   )
ARIZONA, LLC and SAI WAI,                     )       Jury Trial Demanded
                                              )
                       Defendants,            )
                                              )
and                                           )
                                              )
ATLANTIC SPECIALTY INSURANCE                  )
COMPANY,                                      )
                                              )
                       Intervenor.            )

                   DEFENDANTS’ RESPONSE TO PLAINTIFFS’
             MOTION FOR SANCTIONS FOR SPOLIATION OF EVIDENCE

       Defendants Swift Transportation Co (“Swift”) and Sai Wai (“Wai”) (together

“Defendants”) urge this Court to deny Plaintiffs’ Motion for Sanctions [Dkt. 88]. As they have

throughout this case, Plaintiffs have overstated their claims and misstated relevant facts. Indeed,

the sheer volume of these overstatements and misstatements make it impracticable to address them

all. Defendants will address the more significant of them, which, as shown below, demonstrate

there is no factual or legal basis for an imposition of sanctions against Defendants.

                                       INTRODUCTION

       As this Court recognized in its April 9, 2019 ruling on (former) Defendant Pyae Maung’s

(“Maung”) Motion for Summary Judgment [Dkt. 60], the subject accident occurred when Plaintiff

Adam Cox (“Cox”) struck the rear of a tractor trailer driven by Wai as Wai was merging onto the

highway after leaving a Kum and Go on the Will Rogers Turnpike at around 12:30 a.m. on July

                                                  1
31, 2017. Cox admitted that he was driving 72 mph and did not see Wai until right before impact,

and only had time to swerve left. The accident was investigated by Oklahoma Highway Patrol

Trooper Jason McCarthy, who found no improper action by Wai.

         Despite the accident clearly having been caused by Cox, Plaintiffs filed the instant action.

Likely in recognition of the lack of negligence on Defendants’ part, Plaintiffs now seek sanctions

in the form of a directed verdict on liability. Plaintiffs’ base their quest for such sanctions on the

basis of three1 “missing” types of records: drivers’ log/hours of service for the day of the accident,

Qualcomm data and messages, and ECM (Electronic Control Module)/CER (Critical Events

Report). Plaintiffs mistakenly state that such information must be preserved due to Federal

regulations. As shown below, only one of the three (drivers’ logs) are required to be preserved,

but the absence of the logs is of no importance. The other two types of documents/information are

not required to be retained, and Defendants had no reason to believe that such should have been

retained, as the accident was caused by Cox, not Wai.

    1. Spoliation Only Exists When Litigation is Pending or Reasonably Foreseeable

         While Oklahoma has recognized the concept of spoliation, it is clear that spoliation can

exist only when litigation is pending or is reasonably foreseeable. Barnett v. Simmons, 2008 OK

100, ¶ 21, 197 P.3d 12, 20. When such pre-conditions exist, spoliation can be found only when

evidence is destroyed or significantly and meaningfully altered, which adversely affects the ability

of a litigant to prove his claim or defense. Id.

         In this case, of course, no litigation was ongoing when Defendants were allegedly required

to preserve evidence. Further, Defendants could not reasonably foresee that litigation was

forthcoming. Trooper McCarthy investigated the accident, and found no improper action by Wai.


1
 Plaintiffs list 5 types of data, but drivers’ logs and drivers’ hours of service records are the same, as are ECM and
CER data.

                                                          2
McCarthy allowed Wai to leave the accident scene without obtaining a download of Wai’s ECM,

or retaining control of the tractor-trailer. The retention letter sent by Plaintiffs’ counsel was not

received until over two months post-accident, by which time most of the information counsel

requested to be preserved had already been disposed of. More importantly, none of the information

Plaintiffs cite in support of their Motion have any meaningful impact on their ability to prove their

claims.

          This Court has, at least tacitly, determined that Defendants did not have a reasonable belief

that litigation was forthcoming. Defendants objected to the production of file of the independent

adjuster retained by Defendants, on the basis of work product. In ruling that the file must be

produced, this Court determined that there was not a sufficient showing that the work was done in

anticipation of litigation. To rule otherwise now would be contrary to this earlier ruling. If, as

Plaintiffs’ suggest, Defendants should have been aware of possible litigation, irrespective of the

facts, then every trucking company and driver involved in an accident, regardless of the facts,

would be tasked with preserving all evidence, and all investigation performed post-accident would

be subject to the work-product privilege. Of course, this is not the standard, generally, or in this

case.

   2. Drivers’ Logs/Hours of Service

          Plaintiffs inaccurately state that Federal regulations apply to all three of the at-issue types

of information. Defendants acknowledge that 49 C.F.R. Part 395.8(k) and 49 C.F. R. Part 379,

App. A, do require a driver’s logs to be kept on a rolling 6 month period. Swift received

notification of the accident in its Arizona office at prior to midnight, Mountain Standard Time, on

July 30, 2017. Even though the accident occurred in the Central Time Zone, Swift failed to convert

the accident time to account for the time difference. Thus, when the retention letter was received,



                                                    3
logs from July 30, 2017 and backwards were retained, while the one and one half of pre-accident

logs for July 31st not retained. This accident occurred on July 31, 2017, around 12:30 a.m. See

Event Detail from the Oklahoma Highway Patrol, (Exhibit 1, Bates Nos. D000132-133.) Per the

fuel report, Wai purchased fuel at the Kum & Go #891, Vinita, OK, on July 31, 2017 at 0017

o’clock. See Display Report for fuel card issued to Sai Wai, (Exhibit 2, Bates No. D 001040.) This

is the Kum & Go located at the over-highway McDonalds which has been used as a landmark

throughout this case. The logs produced of Wai are on Eastern time and show Wai was driving up

until 11:00 p.m. Central Standard Time. See Logs of Sai Wai for July 30, 2017, (Exhibit 3, Bates

Nos. D000051-52.) Thus, the missing log would show only the one and one half hours leading up

to the accident. It is undisputed Wai fueled at the Kum & Go shortly before the accident. That

occurred at 12:17 a.m. on July 31, 2017. Thus, nothing of significance would be demonstrated by

a driver log for July 31, 2017.

       More importantly, Plaintiffs have not been harmed by the absence of the July 31, 2017 one

and one half hour of pre-accident logs. Plaintiffs argue that they cannot determine who was

driving. That Plaintiffs make this argument in the face of overwhelming evidence that Wai was

the driver is difficult, at best, to understand. Plaintiffs appear to either be ignoring the fact that

this Court, by its April 9, 2019 ruling [Dkt. 60] found that Wai, not Maung, was the driver, or are

attempting to re-argue this issue. Plaintiffs have chosen to disbelieve discovery responses from

Maung (Exhibit 4, Maung’s Answer to Interrogatory No. 15; Exhibit 5, Answer to Request for

Admission 3), deposition testimony from Maung (Exhibit 6, p. 55, ll. 6-16), and Wai’s deposition

testimony (Exhibit 7, p. 114, l. 23 – p. 115, l. 1) that Maung was a passenger and Wai was the

driver. Plaintiffs do not believe the Official Collision Report prepared by McCarthy that Wai was

the driver. Plaintiffs apparently disregard Maung’s driver logs showing that he stopped driving on



                                                  4
July 30, 2017 at 3:43 EST (Exhibit 8, Maung’s July 30, 2017 logs, Bates Nos D001061-1062), or

that Wai’s logs for July 30, 2017 show that he performed a pre-trip inspection at 9:51 EST, and

began driving shortly thereafter (Exhibit 3, Bates No. D00052). Despite this overwhelming

evidence, Plaintiffs incredibly suggest that the one document not available holds the key to their

case.2 The facts of the accident are uncontroverted, despite the unsupported arguments Plaintiffs

offer. The one unavailable log does not change this fact. Plaintiffs have not been harmed by the

inadvertent disposal of the 7/31/17 log. Even if Plaintiffs could establish harm, Defendants’

disposal of the log was not willful or done in bad faith. No sanction is warranted.

    3. ECM/CER

         Despite Plaintiffs’ misguided statements to the contrary, there are no requirements, either

in the FMCSR, or in Swift’s policy, that requires the download of an ECM (a CER, if one was

recorded, would be shown in an ECM download). As the Court can easily discern, the Swift policy

calls for document retention related to “any threatened or pending lawsuits”. No suit was pending,

and no hint of a lawsuit existed until Swift received Plaintiffs’ retention letter, by which time, this

information was no longer available to be retained.

         Plaintiffs misreads, and overreads (consistent with their positions taken thus far), 49 CFR

Part 395.8(k)(1). This regulation states:

                  (k)Retention of driver's record of duty status and supporting
                  documents.
                  (1) A motor carrier shall retain records of duty status and supporting
                  documents required under this part for each of its drivers for a period
                  of not less than 6 months from the date of receipt.

Thus, the only data to be saved is a driver’s electronic logs. This regulation does not pertain to, or

require, the retention of ECM data.


2
 If the log for 7/31/17 was available, and showed Wai to be the driver, Plaintiffs would doubtless argue that the log
had been altered.

                                                         5
        Plaintiff argues, correctly, that Bill Peyton, Swift’s Regional Safety Director testified that

an ECM download could have been made at the time of the accident. However, Peyton did not

testify that a download should have been done. This is because it is not required.

        Trooper McCarthy was aware that if Wai was allowed to leave the accident scene in his

truck, data would be overwritten on the ECM. Exhibit 9 Deposition of Trooper McCarthy, pp. 45-

47. Despite this knowledge, he allowed Wai to leave the accident scene without obtaining an ECM

download. McCarthy had the authority to hold Wai’s tractor, but decided not to. Had McCarthy

felt that the ECM data was important, he could have taken steps to obtain that data, but chose not

to. It is possible that the ECM did not even contain any recorded information, given the short

distance Wai had driven since resuming his trip and the speed he had reached, a fact acknowledged

by Plaintiffs’ own expert. See Exhibit 10, Deposition of Michelle Beach, pp. 55-57. Nevertheless,

it was the overwriting of any data present that made it impossible for Defendants to provide ECM

data to Plaintiffs.

        Notwithstanding the lack of any requirement to preserve ECM data, Plaintiffs have not,

and cannot, demonstrate that the absence of this data has hampered their case. What would the

ECM data have shown, if any data had been recorded, that is not already undisputedly shown? A

fuel ticket, previously produced to Plaintiffs, proves that Wai stopped for fuel at the Kum and Go

shortly before the accident. The great disparity in speeds between Wai’s unit and that of Cox, as

determined by Trooper McCarthy, shows that Wai had left the fuel stop, had entered the highway,

and was still accelerating to highway speed at the time of the accident. There is simply no “lost”

data that would aid Plaintiffs’ case.

        While Cox, perhaps understandably, would like to believe that Wai’s actions were other

than shown by this evidence (for example, that he was driving without lights, etc.), the inescapable



                                                  6
fact remains that Cox simply failed to observe a white trailer, with its lights on and equipped with

reflective tape that is visible from over 1000 feet with low beam headlights, until the last second,

and could not avoid a collision. Overwritten ECM data cannot alter these facts.

   4. Qualcomm

       Plaintiffs reference Qualcomm and Omnitracs as if they are two different devices.

Omnitracs makes and sells Qualcomm. There is no device called Omnitracs.

       There was no regulation, effective at the time of the accident, requiring the retention of

mobile electronic communications. The regulation cited by Plaintiffs, C.F.R. Part 395.11, did not

become effective until 12/18/17. However, had this regulation been in effect at the time of the

accident, the result would not have changed. The current regulation calls for the retention of 8

supporting documents of the 10 or more listed. Thus, Qualcomm messages are not necessarily

required to be maintained. Plaintiffs’ sweeping declaration that federal regulations “require the

preservation of this evidence” is incorrect.

       Similarly, Swift’s policy does not require the preservation of Qualcomm messages as

Plaintiffs allege. (Confidential) Qualcomm information for a tractor is to be retained for 7 days.

See Exhibit 11, (Confidential) Swift Transportation Company Records Guide, Appendix B, Master

List, Bates No. D 000791. Bill Peyton testified that Qualcomm information is retained for 45 days

at most. Exhibit 12, Deposition of William Peyton, pp. 30-31.

       As with the drivers’ logs and ECM data, Plaintiffs, despite sweeping statements to the

contrary, have not been hindered by the absence of the Qualcomm messages. Plaintiffs argue that

Wai’s entry of the Macro for breakdown, immediately following the accident, is somehow

significant. As Wai explained in his deposition, he used the breakdown Macro because his first

thought after the accident was that a tire had blown. See Exhibit 7, p. 113, ll. 1-6. He also



                                                 7
explained that he entered this Macro, but also called the accident in to Swift. Exhibit 7, p. 117, l.

15 – p. 118, l. 15. Of course, how Wai coded the incident, after the fact, doesn’t alter what actually

occurred. Having the actual Qualcomm data does not change the fact that Wai was rear-ended by

Cox. Plaintiffs simply cannot establish any harm caused by the absence of Qualcomm data.

                                              CONCLUSION

          Defendants had no reason to believe that a lawsuit would be filed concerning the accident

caused by Cox rear-ending Wai, until Plaintiffs sent their retention letter, some 78 days after the

accident. By then, it was too late to retain either the ECM data from Wai’s truck, or Qualcomm

data. The former was overwritten as soon as Trooper McCarthy made the decision not to obtain a

download of the ECM, and allowed Wai to drive away from the accident scene. The latter was

discarded, in keeping with Swift’s normal business operations, long before the retention letter was

received Only Wai’s driver log for the day of the accident could have been retained, but due to

Swift recording the day of the accident as July 30, rather than July 31 (because of differing time

zones), logs from July 30 and previous were retained after the retention letter was received.

Plaintiffs have not established any harm to their ability to prove their claims by the absence of any

of these three types of information. Sanctions are not warranted. Plaintiffs’ Motion should be

denied.




                                                  8
                                               Respectfully submitted,


                                               /s/ Timothy S. Harmon, Sr.
                                               Robert P. Coffey, OBA No. 14628
                                               Timothy S. Harmon, Sr., OBA No. 11333
                                               Robert E. Applegate, OBA No. 17376
                                               Coffey Senger & McDaniel, PLLC
                                               4725 E. 91st Street, Suite 100
                                               Tulsa, OK 74137
                                               918-292-8787
                                               918-292-8788 – Fax
                                               robert@csmlawgroup.com
                                               tim@csmlawgroup.com
                                               applegate@csmlawgroup.com
                                               Attorneys for Defendants

                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 8th day of July, 2019, I electronically transmitted the attached
document to the Clerk of Court using ECF System for filing. Based on the records currently on
file, the Clerk of Court will transmit a Notice of Electronic Filing to the following ECF registrants:

Jim Buxton
Buxton Law Group
1625 N. Classen Blvd.
Oklahoma City, OK 73106
jim@buxtonlawgroup.com
Attorneys for the Plaintiffs

Jacquelyn L. Ford
Ford Law
1621 N. Classen Blvd.
Oklahoma City, OK 73106
jacqui@fordlawokc.com
Attorney for the Plaintiffs

Keith Russell Brecheen
Johnson, Hanan, Vosler, Hawthorne & Snider
9801 N. Broadway Extension
Oklahoma City, OK 73114
kbrecheen@johnsonhanan.com
Attorney for Intervenor, Atlantic Specialty Insurance Company




                                                  9
Stephen A. Smith
Matthiesen, Wickert & Lehrer, S.C.
1111 East Sumner Street
P.O. Box 270670
Hartford, WI 53027
ssmith@mwl-law.com
Attorney for Intervenor, Atlantic Specialty Insurance Company



                                           /s/ Timothy S. Harmon, Sr.
                                           Timothy S. Harmon, Sr.




                                              10
